DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 GFR 1.114, including the fee set forth in 37 GFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 GFR 1,114, and the fee set forth in 37 GFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 GFR 1,114. Applicant's submission filed on 3/08/2021 has been entered.  
   
     Remarks
2.	 Pending claims for consideration are claims 1, and 3-21. Applicant has amended claims 1, 12-13, and 19-20. Claim 2 has been cancelled.
     
Response to Arguments

3.	Applicant's arguments filed 02/08/2021 have been fully considered but are moot in view of new grounds of rejection.



Claim Objections

4.	Claim 3 objected to because of the following informalities:  Claim 3 is dependent on cancelled claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 4-5, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 20180227700 A1 to Baca, in view of Pub.No.: US 2017/0112446 A1 to Dagum.
Regarding claim 1, Baca  discloses “a method comprising:; “establishing, at a device, a geo-fenced area around the device”(track mobile geo-fence of device [Fig.8]), “wherein the geo-fenced area is selective of the individual”(user 102 enters or intersects with the geo - fence of second user 106 , the mobile device 104 may provide a notification stating the person provides a service [par.0031]); “detecting and identifying a person entering the geo-fenced area” (detects when person enters area [Fig.4]); “determining that the person entering the geo-fenced area corresponds to the individual to whom the content is objectionable”, i.e. determining if the person entering the geofenced corresponds to individuals within geofenced area , the mobile device 104 may provide a notification stating the person provides a service ( e . g . , an electrician ) and the notification may provide a mechanism to contact the second user 106 ( e . g . , send an email or text message). Thus , if the user 102 is in need of a plumber , then user 102 may use one or more controls on a user interface of the mobile device 104 to compose a text message asking for a quote for a job [par.0031]) ; “and responsive to determining that the person entering the geo-fenced area corresponds to the individual or cohort of individuals to whom the content is objectionable, triggering an ameliorating action with respect to display of the objectionable content on the device”, i.e. if person entering is acceptable a response is triggered to engage [par.0031]).
Baca does not explicitly disclose “inferring an individual’s cognitive state from sensors of the individual’s mobile device and the individual’s historical usage data: determining that content is objectionable to the individual” “wherein determining that the content is objectionable includes applying a custom machine learning module to the content and to the cognitive state of the individual.”
However, Dagum in an analogous art teaches “inferring an individual’s cognitive state from sensors of the individual’s mobile device and the individual’s historical usage data” (User Panel Data: / Repeated assessments of cognitive function; repeated measures of behavioral activity from mobile device usage Dagum[Fig.7d]) : determining that content is objectionable to the individual wherein determining that the the cognitive state of the individual.” (utilizing behavioral trends at 803 and cognitive function reports a determination via the improvement recommendation Dagum [Fig.8a/tem 809]) is made).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s mobile geo-fence system with Dagum’s system for assessment of cognitive function based on mobile device usage in order to provide further data integrity. One of ordinary skill in the art would have been motivated to combine because Baca employs a geo-fencing technique within a mobile device to determine an assessment and Dagum employs a cognitive function assessment protocol to also make a determination of the individual and both are from the same field of endeavor.
Regarding claim 4 in view of claim 1, the references combined disclose “wherein the device is a mobile device” (mobile device Baca[Fig.1/item 1]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the geo-fenced area is established as an audio radius around the device” (geofence may be communicated with audio , visual , tactile ( e . g . , vibration ) , or combinations thereof Baca[par.0033])
Regarding claim 10, in view of claim 1, the references combined disclose “wherein the ameliorating action includes transferring the objectionable content from the device to a secondary device”. , i.e. location based service is transferred from one device to the other (user 102 enters or intersects with the geo - fence of second user 106, the mobile device 104 may provide a notification stating the person provides a service Baca [par.0031]).
Regarding claim 11, in view of claim 1, the references combined disclose “wherein the ameliorating action includes delaying display of the objectionable content at the device” (data is provided to the mobile device by way of notification in which the user must accept service before display of content Baca [par.0031]).
Regarding claim 12, Baca discloses “a non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate the method of: “establishing, at a device, a geo-fenced area around the device” (track mobile geo-fence of device Baca [Fig.8], wherein the geo-fenced area is selective of the individual” (user 102 enters or intersects with the geo - fence of second user 106 , the mobile device 104 may provide a notification stating the person provides a service Baca [par.0031]); “detecting and identifying a person entering the geo-fenced area” (detects when person enters area Baca [Fig.4]; “determining that the person entering the geo-fenced area corresponds to the individual or cohort of individuals to whom the content is objectionable” , i.e. determining if the person entering the geofenced corresponds to individuals within geofenced area , the mobile device 104 may provide a notification stating the person provides a service ( e . g . , an electrician ) and the notification may provide a mechanism to contact the second user 106 ( e . g . , send an email or text message ). Thus , if the user 102 is in need of a plumber , then user 102 may use one or more controls on a user interface of the mobile device 104 to compose a text message asking for a quote for a job Baca [par.0031]); “and responsive to determining that the person entering the geo-fenced area corresponds to the individual or cohort of individuals to whom the content is objectionable, triggering an ameliorating action with respect to display of the objectionable content on the device” , i.e. if person entering is acceptable a response is triggered to engage Baca [par.0031]).
Baca does not explicitly disclose “inferring an individual’s cognitive state from sensors of the individual’s mobile device and the individual’s historical usage data: determining that content is objectionable to the individual” “wherein determining that the content is objectionable includes applying a custom machine learning module to the content and to the cognitive state of the individual.”
However, Dagum in an analogous art teaches “inferring an individual’s cognitive state from sensors of the individual’s mobile device and the individual’s historical usage data” (User Panel Data: / Repeated assessments of cognitive function; repeated measures of behavioral activity from mobile device usage Dagum[Fig.7d]) : determining that content is objectionable to the individual wherein determining that the content is objectionable includes applying a custom machine learning module to the content and to the cognitive state of the individual.” (utilizing behavioral trends at 803 and cognitive function reports a determination via the improvement recommendation Dagum [Fig.8a/tem 809]) is made).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s mobile geo-fence system with Dagum’s system for assessment of cognitive function based on mobile device usage in order to provide further data integrity. One of ordinary skill in the art would have been motivated to combine because Baca employs a geo-fencing technique within a mobile device to determine an assessment and Dagum employs a cognitive function assessment protocol to also make a determination of the individual and both are from the same field of endeavor.
Regarding claim 13 in view of claim 12, the references combined disclose “wherein determining the content is objectionable includes applying a custom machine learning module to the content and to the cognitive state of the individual” (detection and data transmission module Baca [Fig.6])
Regarding claim 17 in view of claim 12, the references combined disclose “wherein the ameliorating action includes transferring the objectionable content from the device to a secondary device” (i.e. location based service is transferred from one device to the other (user 102 enters or intersects with the geo - fence of second user 106, the mobile device 104 may provide a notification stating the person provides a service Baca [par.0031]).
Regarding claim 18 in view of claim 12, the references combined disclose “wherein the ameliorating action includes delaying display of the objectionable content at the device” (data is provided to the mobile device by way of notification in which the user must accept service before display of content Baca [par.0031]).
Regarding claim 19, Baca discloses “an apparatus comprising: a memory embodying computer executable instructions; and at least one processor, coupled to the memory, and operative by the computer executable instructions to facilitate a method of: “establishing, at a device, a geo-fenced area around the device” (track mobile geo-fence of device Baca [Fig.8]), “wherein the geo-fenced area is selective of the individual” (user 102 enters or intersects with the geo - fence of second user 106 , the mobile device 104 may provide a notification stating the person provides a service Baca [par.0031]); ; “detecting and identifying a person entering the geo-fenced area” (detects when person enters area Baca [Fig.4]; “determining that the person entering the geo-fenced area corresponds to the individual or cohort of individuals to whom the content is objectionable; and responsive to determining that the person entering the geo-fenced area corresponds to the individual to whom the content is objectionable” , i.e. determining if the person entering the geofenced corresponds to individuals within geofenced area , the mobile device 104 may provide a notification stating the person provides a service ( e . g . , an electrician ) and the notification may provide a mechanism to contact the second user 106 ( e . g . , send an email or text message ). Thus, if the user 102 is in need of a plumber, then user 102 may use one or more controls on a user interface of the mobile device 104 to compose a text message asking for a quote for a job Baca [par.0031]), “triggering an ameliorating action with respect to display of the objectionable content on the device” i.e. if person entering is acceptable a response is triggered to engage Baca [par.0031]).
Baca does not explicitly disclose inferring an individual’s cognitive state from sensors of the individual’s mobile device and the individual’s historical usage data; determining that content is objectionable to the individual, wherein determining that the content is objectionable includes applying a custom machine learning module to the content and to the cognitive state of the individual” 
However, Dagum in an analogous art teaches “inferring an individual’s cognitive state from sensors of the individual’s mobile device and the individual’s historical usage data” (User Panel Data: / Repeated assessments of cognitive function; repeated measures of behavioral activity from mobile device usage Dagum[Fig.7d]) : determining that content is objectionable to the individual, wherein determining that the content is objectionable includes applying a custom machine learning module to the content and to the cognitive state of the individual.” (utilizing behavioral trends at 803 and cognitive function reports a determination via the improvement recommendation Dagum [Fig.8a/tem 809]) is made).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s mobile geo-fence system with Dagum’s system for assessment of cognitive function based on mobile device usage in order to provide further data integrity. One of ordinary skill in the art would have been motivated to combine because Baca employs a geo-fencing technique within a mobile device to determine an assessment and Dagum employs a cognitive function assessment protocol to also make a determination of the individual and both are from the same field of endeavor.
Regarding claim 20 in view of claim 19, Baca discloses “wherein determining the content is objectionable includes applying a custom machine learning module to the content and to cognitive state of the individual” (detection and data transmission module Baca [Fig.6]).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 20180227700 A1 to Baca, in view of Pub.No.: US 2017/0112446 A1 to Dagum, 
in further view of International Publication WO 2014/113882 A1 to Speilo International Canada (Hereafter referenced as Speilo). 
Regarding claim 3 in view of claim 2, neither Baca nor Dagum explicitly discloses “wherein the custom machine learning module is implemented by a cognitive neural network”
However, Speilo in an analogous art discloses “wherein the custom machine learning module is implemented by a cognitive neural network” (Artificial Neural Networks are employed within geo-fencing system module to determine the location of users Spelio [par.0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s Geo-fencing system and Dagum’s assessment for Cognitive function based on a mobile device with Speilo’s artificial neural network in order to provide further data integrity. One of ordinary skill in the art would have been motivated to combine because Baca employs a geo-fencing technique, Dagum discloses a cognitive function based on a mobile device for the purposes of implementing a determination of the individual, Speilo utilizes a neural network within a geo-fencing system, and all are from the same field of endeavor.

7.	Claims 6-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 20180227700 A1 to Baca, in view of Pub.No.: US 2017/0112446 A1 to Dagum, in further view of Patent No.: US 9,990,831 B2 to Keyton.
Regarding claim 6 in view of claim 1, neither Baca nor Dagum explicitly disclose “wherein detecting and identifying the person entering the geo-fenced area is accomplished using a camera of the device in combination with face recognition software” 
However, Keyton in an analogous art discloses “wherein detecting and identifying the person entering the geo-fenced area is accomplished using a camera of the device in combination with face recognition software” (picture will be taken of for location and confirmation and identification of individual Keyton[Col.9.lines 60-64] software embodies facial recognition [Col.10/lines 39-43]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s Geo-fencing system, and Dagum’s assessment for Cognitive function based on a mobile device with Keyton’s home incarceration system which utilizes a camera device with facial recognition in order to provide additional security. One skilled in the art would have been motivated to combine because Baca utilizes a geo-fencing system, Dagum discloses a cognitive function based on a mobile device for the purposes of implementing a determination of the individual, Keyton utilizes a geo-fencing system combined with facial recognition and voice pattern identification, and both are from the same field of endeavor.
Regarding claim 7 in view of claim 1, neither Baca nor Dagum explicitly disclose  “wherein detecting and identifying the person entering the geo-fenced area is accomplished by establishing a network connection with an external camera and using the external camera to observe the person”
However, Keyton discloses “wherein detecting and identifying the person entering the geo-fenced area is accomplished by establishing a network connection with an external camera and using the external camera to observe the person” (digital camera for recording a representation of a facial feature of the incarcerated individual Keyton [Col.13/lines 13-15]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s Geo-fencing, and Dagum’s assessment for Cognitive function based on a mobile device system with Keyton’s home incarceration system which utilizes a camera device with facial recognition in order to provide additional security. One skilled in the art would have been motivated to combine because Baca utilizes a geo-fencing system, Dagum discloses a cognitive function based on a mobile device for the purposes of implementing a determination of the individual, Keyton utilizes a geo-fencing system combined with facial recognition and voice pattern identification, and both are from the same field of endeavor.
Regarding claim 8 in view of claim 1, neither Baca nor Dagum explicitly disclose “wherein detecting and identifying the person entering the geo-fenced area is accomplished using a microphone of the device in combination with gait analysis software”
However, Keyton in an analogous art discloses ““wherein detecting and identifying the person entering the geo-fenced area is accomplished using a microphone of the device in combination with gait analysis software” ( biometric identification [Col.5/lines 3-5] along with microphone are utilized for the accomplishment of detection and identification Keyton[Col.9/lines 57-64]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s Geo-fencing, and Dagum’s assessment for Cognitive function based on a mobile device system with Keyton’s home incarceration system which utilizes a camera device with facial recognition in order to provide additional security. One skilled in the art would have been motivated to combine because Baca utilizes a geo-fencing system, Dagum discloses a cognitive function based on a mobile device for the purposes of implementing a determination of the individual, Keyton utilizes a geo-fencing system combined with facial recognition and voice pattern identification, and both are from the same field of endeavor.
Regarding claim 9 in view of claim 1, neither Baca nor Dagum explicitly disclose “wherein detecting and identifying the person entering the geo-fenced area is accomplished by establishing a network connection with an external microphone and using the external microphone to listen to the person” 
However, Keyton in an analogous art discloses “wherein detecting and identifying the person entering the geo-fenced area is accomplished by establishing a network connection with an external microphone and using the external microphone to listen to the person” (software residing on device allows for external, internal or detachable microphone to enable recording of individuals voice Keyton [Col.3/lines 34-42] for the accomplishment of detection and identification Keyton [Col.9/lines 57-64]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s Geo-fencing, and Dagum’s assessment for Cognitive function based on a mobile device system with Keyton’s home incarceration system which utilizes a camera device with facial recognition in order to provide additional security. One skilled in the art would have been motivated to combine because Baca utilizes a geo-fencing system, Dagum discloses a cognitive function based on a mobile device for the purposes of implementing a determination of the individual, Keyton utilizes a geo-fencing system combined with facial recognition and voice pattern identification, and both are from the same field of endeavor.
Regarding claim 14 in view of claim 12, neither Baca nor Dagum explicitly disclose “wherein the geo-fenced area is established as an audio radius around the device.” 
However, Keyton in an analogous art discloses “wherein the geo-fenced area is established as an audio radius around the device” (individuals audio is utilized for location confirmation platform Keyton [Col.3/lines 38-40]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s Geo-fencing, and Dagum’s assessment for Cognitive function based on a mobile device system with Keyton’s home incarceration system which utilizes a camera device with facial recognition in order to provide additional security. One skilled in the art would have been motivated to combine because Baca utilizes a geo-fencing system, Dagum discloses a cognitive function based on a mobile device for the purposes of implementing a determination of the individual, Keyton utilizes a geo-fencing system combined with facial recognition and voice pattern identification, and both are from the same field of endeavor.
Regarding claim 15 in view of claim 12, neither Baca nor Dagum explicitly disclose “wherein detecting and identifying the person entering the geo-fenced area is accomplished using a camera of the device in combination with face recognition software.
However, Keyton in an analogous art discloses “wherein detecting and identifying the person entering the geo-fenced area is accomplished using a camera of the device in combination with face recognition software” (picture will be taken of for location and confirmation and identification of individual Keyton[Col.9.lines 60-64] software embodies facial recognition [Col.10/lines 39-43]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s Geo-fencing, and Dagum’s assessment for Cognitive function based on a mobile device system with Keyton’s home incarceration system which utilizes a camera device with facial recognition in order to provide additional security. One skilled in the art would have been motivated to combine because Baca utilizes a geo-fencing system, Dagum discloses a cognitive function based on a mobile device for the purposes of implementing a determination of the individual, Keyton utilizes a geo-fencing system combined with facial recognition and voice pattern identification, and both are from the same field of endeavor.
Regarding claim 16, in view of claim 12, neither Baca nor Dagum explicitly disclose “wherein detecting and identifying the person entering the geo-fenced area is accomplished using a microphone of the device in combination with gait analysis software” 
However, Keyton in an analogous art discloses ““wherein detecting and identifying the person entering the geo-fenced area is accomplished using a microphone of the device in combination with gait analysis software” ( biometric identification [Col.5/lines 3-5] along with microphone are utilized for the accomplishment of detection and identification Keyton[Col.9/lines 57-64]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s Geo-fencing, and Dagum’s assessment for Cognitive function based on a mobile device system with Keyton’s home incarceration system which utilizes a camera device with facial recognition in order to provide additional security. One skilled in the art would have been motivated to combine because Baca utilizes a geo-fencing system, Dagum discloses a cognitive function based on a mobile device for the purposes of implementing a determination of the individual, Keyton utilizes a geo-fencing system combined with facial recognition and voice pattern identification, and both are from the same field of endeavor.

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 20180227700 A1 to Baca, in view of Pub.No.: US 2017/0112446 A1 to Dagum,
In further  view of Pub.No.: US 2015/0109104 A1 to Fadell et al(hereafter referenced as Fadell).
Regarding claim 21 in view of claim 1, neither Baca nor Dagum explicitly disclose  “wherein the geo-fenced area is established as a doorway of a room containing the mobile device, using computer vision software to identify the doorway and to detect a person entering the doorway.”
However, Fadell in an analogous art teaches “wherein the geo-fenced area is established as a doorway of a room containing the mobile device” (pressure variation of geo-fence in a first range may indicate that an adult occupant walked through a doorway while transitioning from one room to another, while pressure in a second range may indicate that a particular door, internal or external, opened or closed Fadell[par.0139]), “using computer vision software to identify the doorway and to detect a person entering the doorway."(security application sensors and pressure variation detects person entering Fadell[par.0139]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baca’s Geo-fencing system and Dagum’s assessment for Cognitive function based on a mobile device system with Fadell’s Geo sensing system of a smart home in order to provide additional security features. One of ordinary skill in the art would have been motivated to combine because Baca’s invention utilizes a geofencing system, Dagum discloses a cognitive function based on a mobile device for the purposes of implementing a determination of the individual, Fadell utilizes a smart home geo fencing system, and both are from the same field of endeavor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433